Citation Nr: 1823091	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  06-29 833		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1992 and from July 2003 to June 2004.  He has been awarded the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2005 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, effective May 13, 2005, and assigned an initial rating of 30 percent.  

In October 2005, the Veteran filed a notice of disagreement with respect to the evaluation of his PTSD and the assigned effective date of service connection.  In a February 2006 statement of the case, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's PTSD to 50 percent, effective May 13, 2005, and denied entitlement to an earlier effective date for the grant of service connection for PTSD.  The Veteran perfected his appeal in August 2006. 

In April 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In June 2010, the Board found that the issue of entitlement to a TDIU had been raised by the record in connection with the Veteran's initial rating claim, and remanded the case for additional development.  The case was again remanded in September 2012 and December 2015.  Ultimately, in a February 2017 rating decision, the AOJ awarded an earlier effective date of November 4, 1994, for the grant of service connection for PTSD with a 50 percent rating.  As the assignment of November 4, 1994, is the date of the Veteran's original claim for service connection and he does not allege that an even earlier effective date is warranted, such is considered a full grant of the benefit sought on appeal with regard to the Veteran's earlier effective date claim.  The case now returns to the Board for further appellate consideration.  

The Board observes that, subsequent to the issuance of the February 2017 supplemental statement of the case, additional evidence consisting of the Veteran's vocational rehabilitation records was associated with the file.  While the Veteran has not waived AOJ consideration of such evidence, his claims are being remanded such that the AOJ will have an opportunity to review the newly received evidence so that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding treatment records referable to the Veteran's PTSD with MDD.  In this regard, at his January 2017 VA examination, he reported that he was receiving mental health treatment through Prairie View since early 2016.  Such records are not on file and, therefore, a remand is necessary in order to obtain them.

Pertinent to the Veteran's claim for a TDIU, such issue has been raised in connection with his claim for a higher initial rating for his PTSD.  As noted in the Introduction, an effective date of November 4, 1994, for service connection for PTSD with MDD was established in the February 2017 rating decision.  Consequently, the Veteran's claim for a TDIU stems from the same date.  A review of the record, however, does not show that the Veteran has provided his complete employment history from such date to the present.  Specifically, in an April 2011 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8490), the Veteran only reported employment from August 2007 to August 2009 with Cessna, although Cessna subsequently reported that his employment terminated in March 2009.  Furthermore, it appears that, during the appeal period, the Veteran was in college, served on active duty from July 2003 to June 2004, and is currently employed.  However, the specific details of his employment other than that at Cessna have not been provided.  Therefore, a remand is necessary in order to request that he provide an updated form detailing the nature of his work since November 4, 1994. In this regard, the Veteran should report all employment, to include seasonal and part-time employment, since such date.  The AOJ should also contact employers, other than Cessna, identified by the Veteran and ask them to complete VA Form 21-4192, or other appropriate form, detailing the dates of the Veteran's employment and the reasons that he stopped working.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain all records from Prairie View pertinent to his PTSD with MDD.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Contact the Veteran and request that he complete and return a VA Form 21-8940, listing his complete employment history, to include part-time and seasonal employment, since November 4, 1994.

 3.  After receiving a response from the Veteran in connection with the directive in the above paragraph, the AOJ should contact the Veteran's employers, other than Cessna, and ask them to complete and return VA Form 21-4192, or other appropriate form, detailing the dates of the Veteran's employment and the reasons that he stopped working.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


